Citation Nr: 1113049	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.  He is the recipient of a combat infantryman badge and was awarded a Purple Heart medal.  See DD Form 214; see also DA Form 8-275-3, August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri that continued a rating of 20 percent disabling for service-connected diabetes mellitus.

In February 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The issue of entitlement to a service connection for foot ulcers secondary to diabetes mellitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement, December 2007.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's diabetes mellitus has manifested by requiring insulin and a restricted diet; it has not manifested by regulation of activities, or by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent disabling for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased evaluation for diabetes mellitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a September 2006 letter fully satisfied the notice requirements of the VCAA, which letter advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.

Also, the Board notes that the September 2006 notice explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.  In this regard, as noted above, in February 2010, the Board remanded the Veteran's claim, in part, so that copies of any outstanding VA treatment records dated from 2005 to present could be associated with the claims file.  Pursuant to the Board's directive, the RO obtained copies of all of the Veteran's VA treatment records dated from February 2005 to May 2010 and associated them with the claims file.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

The Board also remanded the Veteran's claim in February 2010 so that he could be afforded a VA examination relating to his claim.  Pursuant to the Board's directive, a VA examination was scheduled in June 2010, but the Veteran failed to appear.  Under such circumstances, VA regulations provide that the Board may proceed with consideration of the claim based upon the evidence of record.  See 38 C.F.R. § 3.655(b) (2010), which provides that, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase without good cause, the claim shall be rated based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).  The Board is sympathetic to the fact that the Veteran has been residing in a VA nursing home care unit since September 2001, see letter from Dr. K. at the VAMC, and that he has been diagnosed with end-stage dementia and Alzheimer's disease.  Thus, it appears that the Veteran certainly has good cause for not reporting.  At the same time, however, it appears that it would be impossible for him to report for such an exam in the future.  In this regard, the Board notes that no request has been made for the VA examination to be rescheduled, not even by the Veteran's representative or his wife (who is a nurse and has been appointed as his guardian for his VA affairs, see RO decision, January 1997), and, unfortunately, there is no evidence to suggest that any change in his current status is expected.  

In summary, the Board is cognizant that VA has a responsibility to obtain all relevant evidence, to include a VA examination if necessary.  An attempt for such an examination was made, but, as noted, it appears impossible under the Veteran's particular circumstances.  Also as noted, all relevant treatment records have been obtained and associated with the claims folder.  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand directive, see Stegall, and that VA has attempted, to the extent possible, to obtain all relevant evidence.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating under Diagnostic Code 7913, effective February 22, 2004.  The Veteran seeks an increased rating.  In essence, the Veteran asserts that his diabetes mellitus requires insulin, a restricted diet, and regulation of activities, as well as hospitalizations due to hypoglycemic episodes.  See Form 21-4138, Statement in Support of Claim, September 2006 (reporting being hospitalized twice for hypoglycemic reactions within the one-year period preceding the filing of his claim).

The Veteran's diabetes mellitus is evaluated under Diagnostic Code 7913.  Diagnostic Code 7913 provides a 20 percent rating for diabetes mellitus requiring a restricted diet as well as insulin or an oral hypoglycemic agent.  38 C.F.R. § 4.119 (2010).  A 40 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities." See 38 C.F.R. § 4.119 (Diagnostic Code 7913).  Medical evidence is required to support a finding that a service-connected diabetes mellitus condition causes regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363, 364 (2007).

As an initial matter, the Board notes that VA treatment records reflect that the Veteran was diagnosed with Alzheimer's type dementia in the early to mid-1990s, and that his condition deteriorated rapidly, that he was admitted to the Missouri State Veteran's Home in July 1998, and was transferred to the Nursing Home Care Unit at the VA medical center in November 2001, where he continues to reside.  See VA Treatment Records, December 1997, July 1998, November 2001, July 2005.  VA treatment records reflect that since 2005, the Veteran has been diagnosed with end-stage dementia, and that due to his neurological condition, he has been unable to follow commands or communicate, he is bed and chairbound, has ongoing myoclonic jerking, frequent aspiration events and pulmonary congestion, and he requires total care, including a feeding tube.  See VA Treatment Records, June 2005, July 2005, September 2007; VA Examination (PTSD), July 2005.

With regard to the Veteran's diabetes, approximately 1,500 pages of VA treatment records dated from February 2005 to May 2010 reflect that the Veteran's diabetes has been well-controlled with diet (feeding tube due to his neurological condition) and insulin, with the exception of one occasion in September 2005 when the Veteran was hospitalized due to his glucose running high at 666.  See VA Treatment Records, July 11, 2005 (Dr. D.K.), December 2005, February 2006, September 2006, March 2007 (notes "no hypoglycemic events"), December 2007, March 2008, February 2009, December 2009, March 2010.  

As noted above, the Veteran's diabetes is currently assigned a 20 percent rating under Diagnostic Code 7913 based on a restricted diet and taking insulin, and a higher, 40 percent rating also requires "regulation of activities."  The Board finds, however, that the preponderance of the most probative evidence of record is against a finding that the Veteran's diabetes mellitus has required regulation of activities so as to entitle him to a higher, 40 percent rating under Diagnostic Code 7913.  Rather, VA treatment records reflect that the Veteran has required total care since 2001 in the VA nursing home care unit as a result of end-stage dementia, and these same records reflect repeatedly during the period on appeal that the Veteran's diabetes had "good control" with his diet and insulin alone (with the exception of his September 2005 hospitalization, discussed below).  

In this regard, the Board notes that a September 2006 Physician's Statement from Dr. D.K., who has apparently been the Veteran's primary care physician at the VA medical center, reflects that he checked the box indicating that the Veteran's diabetes requires insulin and a restricted diet only - he did not check the box indicating that the Veteran's diabetes requires regulation of activities.  The Board also acknowledges a September 2006 Physician's Statement from Dr. W.M. that reflects that the box was checked indicating that the Veteran's diabetes requires a restricted diet, insulin, and regulation of activities.  The Board finds, however, that because this later statement from Dr. W.M. contradicts the plethora of medical evidence shown in the 1,500 pages of VA treatment records as well as the September 2006 Physician's Statement made by Dr. D.K., it has less little probative value as compared to the other medical evidence of record reflecting that the Veteran's diabetes does not require regulation of activities.  Moreover, with regard to both of these statements, the Board notes that several notations were handwritten on them in different types of handwriting, such that it appears that these records may have been "elaborated upon" subsequent to having been completed by the VA physicians, and based thereon, the Board finds both of these statements to lack credibility, particularly any of the handwritten notations added to these statements.  Even so, the Board adds that a July 2005 VA treatment record prepared by Dr. D.K. reflects that he offered to complete a physician's statement for the Veteran relating to his diabetes, and that the Veteran's diabetes was well-controlled with diet and insulin.

As noted above, a 60 percent rating contemplates, in addition to regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  In this regard, the Board acknowledges that the Veteran was hospitalized in September 2005 with blood sugar of 666, as well as five other hospitalizations in February 2005, January 2007, September 2009 to December 2009, January 2010 and April 2010 due to aspirations and sepsis relating to his neurological condition.  The Board emphasizes that none of these hospitalization records other then those dated in September 2005 reflect that the veteran was hospitalized as a result of his diabetes.  Therefore, the Board finds that the September 2005 hospitalization was an isolated incident, and that the Veteran's diabetes does not require one to two hospitalizations per year as contemplated by the 60 percent rating criteria.  With regard to whether the Veteran's diabetes requires twice a month visits to a diabetic care provider, the Board notes, again, that the VA treatment records from the period on appeal reflect that the Veteran required "total care" due to his neurological condition, not his diabetes, and these records uniformly reflect, with the exception of the September 2005 hospitalization, that the Veteran's diabetes was under good control.  Furthermore, while the Board acknowledges that the VA treatment records reflect that the Veteran's feeding (via a tube) was quite regularly monitored and his caloric intake was regularly updated, there is no indication in any of the VA treatment records that the Veteran's diabetic care required twice a month or more visits to a diabetic care provider.  In any event, as noted above, the Veteran's diabetes mellitus does not require regulation of activities, which is also part of the 60 percent rating criteria.

The Board also acknowledges that a February 2010 VA treatment record reflects that during the Veteran's two hospitalizations between September 2009 and January 2010, his weight decreased from 181 to 154 pounds as a result of being on a no-feed status due to gastrointestinal bleeding.  The Board notes that there is no indication in any of the records, however, that this weight loss was related to his diabetes.

As noted above, VA treatment records reflect that the Veteran has been unable to communicate during the entire period on appeal due to his neurological condition, and, therefore, the Board notes that he has not advanced any specific contentions relating to his claim, including by way of his representative.  The Board acknowledges, however, statements made by the Veteran's wife relating to his claim.  Specifically, an October 2007 letter from the Veteran's wife, a registered nurse, in which she noted the Veteran's hospitalization in September 2005 due to a blood sugar of 666 and in which she asserted that his diabetes requires "extremely close monitoring," and, therefore, she argues that his rating should be increased to 40 percent.  As discussed above, the Board has already taken into account the fact that the Veteran's diabetes requires insulin, and that he otherwise requires "total care," including tube feeding.  The Board finds however, that it is unequivocally clear based on the over 1,500 pages of medical evidence of record that the Veteran requires total care and close monitoring due to his end-stage dementia and related complications, not due to his diabetes, as outlined above, and, based thereon, the Board finds her assertion that the Veteran's diabetes requires "extremely close monitoring" of the type meeting the 40 percent rating criteria to be not credible when compared to the history shown in the plethora of VA treatment records in the claims file.  The Board also acknowledges a December 2007 letter from the Veteran's wife in which she reported that the Veteran has diabetic foot and toe ulcers, and based thereon, the Board has referred this matter for adjudication as noted in the introduction section above.  The Board also acknowledges a July 2008 letter from the Veteran's wife, in which she notes that the Veteran is on insulin for his diabetes, which the Board notes is already contemplated by the currently assigned 20 percent rating (which requires a restricted diet and insulin or an oral agent).

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In summary, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against granting an evaluation in excess of 20 percent for the Veteran's diabetes mellitus.  Assignment of staged ratings is not for application.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


